Citation Nr: 1112693	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  02-18 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for schizophrenia, claimed as secondary to a head injury, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel

INTRODUCTION

The Veteran had active military service from September 1984 to July 1987.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2001 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for schizophrenia, as secondary to a head injury.  The RO adjudicated the claim on the merits, although the claim had been previously denied in May 1998.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for schizophrenia, secondary to a head injury.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In June 2003, the Veteran testified before a Veterans Law Judge (VLJ) at a Board hearing at the RO.  A transcript is of record.  The VLJ who conducted the hearing subsequently left the Board and the Veteran was given an opportunity to elect to have another hearing in May 2006.  The Veteran never responded to the RO's letter; thus it is determined that he has declined another Board hearing.

This case has previously been before the Board.  In December 2003, the Board remanded the case so that a VCAA letter could be provided, and additional private and VA treatment records could be obtained.  The Board remanded the case again in August 2006, so that attempts could be made to find evidence related to the Veteran's reported treatment in service, including his personnel file.  Subsequently, in January 2009, the Board remanded the claim, as the directives of the previous remand were not followed; and also so that notice pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006) could be provided.  The Board remanded the claim for a final time in December 2009, again, so that the proper notice letter could be provided noting the new and material evidence standard that was in effect at the time of the Veteran's claim in 2000, a formal finding of unavailability of service treatment records could be provided, and Social Security Administration (SSA) disability records could be obtained.  The record shows that most of the directives of the Board remands have been substantially complied with.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).  The RO provided a notice letter in January 2010, but the letter still did not include the proper definition as to what is considered new and material evidence under the regulations that were in effect prior to August 29, 2001.  Nonetheless, the Board will proceed with the decision below.  The Veteran is not prejudiced by the deficiency in notice concerning his claim to reopen based on new and material evidence, because, as explained below, his claim is reopened, and will be adjudicated on the merits.  


FINDINGS OF FACT

1.  In a May 1998 rating decision, the RO denied service connection for schizophrenia.  The Veteran did not appeal that rating decision, and it became final.

2.  Evidence received since the final May 1998 RO decision is new, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and is so significant that it must be considered in order to fairly decide the merits of the claim for service connection for schizophrenia.

3.  Based upon the preponderance of the competent and probative evidence of record, schizophrenia is not related to active military service or any incident thereof, to include a head injury, nor was it manifested either in service or within one year after separation from service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of entitlement to service connection for schizophrenia has been received, and the Veteran's claim for that benefit is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  Schizophrenia was not incurred in or aggravated by service and cannot be presumed to have been incurred or aggravated in service, nor is it a result of an in-service head injury.  38 U.S.C.A. §§ 1113, 1133 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Kightly v. Brown, 6 Vet. App. 200 (1994).  During the pendency of the appeal, 38 C.F.R. § 3.156 was amended, and the standard for finding new and material evidence was changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  With respect to applications to reopen finally denied claims, the amendments at 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) redefined "new and material evidence" and "the duty to assist."  These amendments were made effective as of the date of publication (August 29, 2001) and only apply to applications to reopen filed on or after August 29, 2001.  Because the Veteran's application to reopen was filed in December 2000, the new regulations do not apply.

According to the applicable VA regulations, "new and material evidence" means evidence not previously submitted to agency decision makers, which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

With the above criteria in mind, the procedural history and relevant evidence will be summarized.  A May 1998 RO rating decision denied service connection for schizophrenia secondary to a head injury, on the basis that there was no evidence that the Veteran suffered such an injury while in service.  The Veteran was so notified by a letter from the RO in May 1998.  Thus, because he did not appeal the original rating action to the Board, which he had the right to do under the law, it became final. 

In December 2000, he filed a request to reopen his claim.  Evidence considered at the time of the last final rating decision included the Veteran's service treatment records (STRs), VA hospital records dated from 1994 to 1995, and private hospital records dated from 1992 to 1993.

The STRs note that the Veteran was seen on an emergency basis in March 1985 for a small contusion on the top of his nose, and that he had stitches removed from his head in July 1985.  Private and VA hospital treatment records note inpatient treatment for paranoid schizophrenia/delusion disorder, paranoid type.  

Evidence received since the last final rating decision includes additional VA and private inpatient and outpatient hospital records dated from 1992 to 2003 showing continued psychiatric treatment, SSA records, and sworn testimony at a Board hearing in June 2003, in which the Veteran described in more detail the claimed head injury in service.  

The Board views the evidence submitted since the May 1998 rating decision as being new and material because, assuming it to be credible, it contributes to a more complete picture of the Veteran's current psychiatric disability and his claimed head injury in service.  The Veteran testified as to the injury, and the additional treatment records consistently reflect the Veteran's reports of head injury and his assessment that his head injury was the cause of his current psychiatric disabilities.  Therefore, it bears directly and substantially upon the specific matter under consideration, and is so significant as to warrant reconsideration of the merits of the claim on appeal.  See Hodge, supra.  Thus, this evidence is new and material, and we may reopen the Veteran's claim of entitlement to service connection for schizophrenia.

The Veteran's request to reopen his claim for service connection for schizophrenia based on new and material evidence has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted above, with the Board acknowledging reopening of the claim, no conceivable prejudice to the Veteran could result from the adjudication of the request to reopen.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or SSOC.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any.

In January 2010 VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA. The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support him claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the September 2001 rating decision, September 2002 Statement of the Case (SOC), and Supplemental SOCs (SSOCs) dated from May 2004 to February 2011 explained the basis for the RO's action, and the SOC and SSOCs provided him with additional periods to submit more evidence.  

The Veteran testified that he received treatment in Frankfurt, Germany ,as part of D Battery, 379th.  The RO attempted to obtain these records by contacting the National Personnel Records Center (NPRC); but the NPRC responded in March 2009 that no records were located.  The RO made a formal finding of unavailability of records in January 2010.  The Veteran's personnel records were obtained; but there is no mention of treatment in Germany in these records.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, this notice was provided in April 2006, August 2006, and January 2010.  

With regard to VA's duty to assist, VA obtained the Veteran's STRs and service personnel records, VA treatment records, private treatment records, and SSA records.  The RO did not afford him a VA examination for his schizophrenia, on the basis that there is already sufficient medical evidence to decide the claim, and the Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  Although the Veteran has been diagnosed with schizophrenia, there is no indication that it is associated with an in-service event including a head injury, as discussed below in detail.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA, as to the issues decided in the present decision.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

III.  Service connection on the merits

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, including psychoses, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The STRs show that the Veteran presented to the emergency department in March 1985 with a contusion on the top of his nose.  He had an extremely small laceration and swelling.  He did not have a headache or loss of consciousness.  The assessment was small contusion and he was given an ice pack.  In May 1985, he had a nose bleed while working in the motor pool.  He noted that he had had a laceration on the nose in March 1985.  In July 1985, he reported that he started having a headache while running and his nose started bleeding.  On physical examination there was slight crusting of blood on the right nose with no visible signs of nasal abrasions.  His general appearance as not good.  His eyes looked "very weak."  He had no other symptoms except for nasal congestion.  The cause of the nose bleed was determined to be unknown and the impression was rhinitis secondary to dryness.   Later in July, it was noted that the Veteran had two stitches removed from his head, that there was no infection, and that he was healing well in the two weeks he had had the stitches.

After service, on May 11, 1992, the Veteran reportedly called 911 and requested transport to a private hospital's emergency room.  He would not communicate initially, with no eye contact, and after repeated questioning he said that his stomach was cramping and that he had a headache.  He later told the examiner that he had called 911 because he was afraid to be alone.  After being evaluated, he said that he was "okay" to go home.  A subsequent clinical note indicates that the police were bringing the Veteran in.  The examiner noted having previously seen him on May 11.  He appeared intoxicated but did not smell of alcohol, and the breath-a-lizer revealed no alcohol.  He said he called 911 because his stomach hurt; he spoke in broken sentences and appeared to have difficulty answering the interview questions.  He also smelled of body odor and did not appear to be caring for his personal hygiene.  The Veteran declined a 72-hour hold and wanted to return home.  

A few days later on May 14, 1992, the Veteran was admitted into a different private hospital until May 19, 1992.  He was brought to the emergency room by his father who was quite concerned about how his son had been functioning since the previous Fall.  He was reportedly demonstrating some increased irritability and inappropriate behavior.  He reportedly had significant delusional thinking with significant paranoid ideation, which included thinking that his father was drugging his food.  He was also reportedly receiving special messages from the television and radio.  There was a denial both from the Veteran and his father of any recent drug use.  He was placed on a 72-hour hold while in the emergency room and then transferred to the locked psychiatric unit for further assessment and psychiatric care.   The emergency department report notes that the Veteran gave a history of being hypnotized by his employer, who was flipping time cards in front of his face, and being drugged by food from a local restaurant.  He also said that people were piping in messages through the radio and television.  He had no prior mental health history.  His father reported that his behavior had been erratic and there had been some minor violence but none directed towards people.  He also had not been sleeping.  The diagnostic impression was acute paranoid psychosis.  He refused a urine toxicology screen and a computed tomography (CT) scan was not done because the Veteran left the hospital before one could be accomplished.

In December 1992, the Veteran was admitted voluntarily through the Crisis Center at another private hospital.  His father indicated to the crisis worker that the Veteran had been feeling as though others were following him and possibly poisoning his food.  The Veteran indicated that he thought his father might be trying to poison him and voiced homicidal ideations saying that he would kill the person who was following him when he figured out who it was.  He thought of suicide, though a plan was not well-formed.  It was noted that family history was positive for an older brother who had a similar pattern of behavior.  His father also indicated that small amounts of alcohol caused the Veteran to be somewhat disorganized in his thinking.  It was noted that the Veteran had been in the Army for approximately three years and had trained as a land missile operator.  It was noted that he had seemed to enjoy the Army and was given an honorable discharge.  A psychiatric evaluation was provided.  The final diagnosis was delusion disorder, paranoid type.  The Veteran was discharged from the hospital in January 1993.

The Veteran continued to have periods of inpatient hospitalizations at both private and VA hospitals from April 1994 to June 1994, February 1995 to March 1995, May 1996 to June 1996, March 1997 to April 1997, in February 2000, July 2000, and from September 2000 to November 2000.  

On a private April 1994 treatment record during a hospital stay the Veteran noted a previous head injury when someone struck the side of his head in Germany.  He reported that he had had headaches since then.  He did not have any episodes of visual disturbances, focal numbness or weakness, coordination, or gait disturbance, however.  Magnetic resonance imagining (MRI) reports on the brain and an electroencephalogram (EEG) of the brain were reportedly normal in April 1994.  (It is noted that only the MRI report is shown in the record).  A CT scan without contrast also was negative.  It was initially thought that the Veteran had an organic brain syndrome, but after clinical evaluation, the diagnosis was paranoid schizophrenia.

A March 1999 VA psychiatric assessment notes that the Veteran stated that he incurred a head injury in the military when a tree branch struck him when he was riding in a truck.  He needed stitches but did not have loss of consciousness.  He was doing really well until five or six years ago when he suddenly "lost my mind."

On an October 1999 private psycho-diagnostic report, the Veteran reported sustaining a head injury in 1986.  He said he was struck on the left side of the head by a tree branch while riding as a passenger in an open military vehicle.  He reported that he became unconscious "but not for long."  He apparently received no medical attention following this incident.  When asked to show where the branch hit him he pointed to the part of his head (left parietal area) where he experienced a sensation of "numbness" which accompanied feelings that he was losing his mind.  It was noted that available medical records indicated that one of his brothers had developed schizophrenia; his sister had problems with depression; an uncle had a "nervous breakdown"; and a great grandfather was placed in a mental institution after threatening suicide and abusing his wife.  The Veteran reported that he was first diagnosed with schizophrenia in 1992 or 1993 and had been hospitalized since then, but could not recall the dates.  The first episode he recalled involved "wandering for two weeks."  He reported that he had no physical complaints and did not get headaches.  After a psychiatric evaluation, the examiner commented that the schizophrenia appeared to be well-managed at that time in that he had no hospitalizations or psychotic episodes for at least a year and a half.  The Axis I diagnosis was chronic undifferentiated schizophrenia by history.

A March 2000 VA psychiatric treatment note shows the Veteran reported that he had been sleeping all day and night and that about once a year for the past four to five years, even when on medication, he would suddenly start "losing it" not even recognizing his own family.  He wondered if the episodes might be tied to his head injury in service riding a track when a branch hit him in the head causing loss of consciousness for about 10 minutes.  The examiner noted that the Veteran had a recent paranoid psychotic episode with Capgras syndrome a major factor, which led to speculation of an organic brain disorder.  It was noted that consideration should be given to brain studies, for example, MRI, EEG; and with or without this, antiepileptic drugs should be considered.  There is no indication, however, that follow-up clinical studies were performed.

A July 2000 VA hospital record shows the Veteran presented with an exacerbation of his symptoms indicating that he had been receiving command auditory hallucinations.  It was noted that he was a chronic schizophrenic and had established a pattern of noncompliance over the last several years, which led to his exacerbation of symptoms.  He was diagnosed originally in 1992.  In February 2000, he had a violent altercation with a police officer after not taking his medication.  He also had a history of closed head injury without loss of consciousness in 1985.  He believed the voices began after this injury.

VA progress notes dated from July 2000 to December 2000 note the Veteran's continued assertions that his head injury in service when a tree limb hit him was linked to his current psychiatric problems.  A December 2000 VA note indicates that the Veteran had low insight into his schizophrenia illness and continued to focus on the relation to a head injury.

The Veteran testified at a June 2003 Travel Board hearing that he had a head injury in service when he was hit by a big tree branch while driving an M-667 track vehicle.  He reported that he was "knocked out cold for awhile."  (See Transcript at p. 3) and that about two to four months after the injury he was ordered by his Captain to Frankfurt, Germany, for psychiatric evaluation.  He also stated that his personnel records demonstrated poor evaluations after the injury and that his father observed his problems right after his discharge.  He mentioned that he had no treatment, nor was he having problems that severe within one year after his discharge.  

Reviewing the reopened claim on the merits, the Board finds that the preponderance of the evidence is against a finding of service connection for schizophrenia.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

The Board has ruled out presumptive service connection under 38 C.F.R. §§ 3.307, 3.309, becase there is no probative evidence that the Veteran was diagnosed with a psychosis within one year after his July 1987 discharge from service.  The first diagnosis of schizophrenia was in 1992.  Further, there is no probative evidence of symptomatology of schizophrenia during service or within the first post-service year.  The Veteran testified that his father noticed his behavior changes right after service, but this is not supported by any statements from the father or other subjective or objective evidence of record.  All the medical evidence indicates that the Veteran's symptoms started in 1992.

In addition to the presumption regulation being inapplicable, there also is no probative evidence relating the Veteran's schizophrenia to service on a direct basis.  STRs note that the Veteran had a minor injury to the bridge of his nose in service with no loss of consciousness, and also had stitches removed from his head at a later date.  This demonstrates that the Veteran definitely had an injury to the bridge of his nose and also had some sort of injury to his head that required stitches; it is not clear if this treatment stems from the same injury.  Nonetheless, the current schizophrenia is not shown to be related to this head injury in service.  

The medical evidence after service notes the Veteran's history of head injury in service, but ruled out any residual physical disability, or organic brain syndrome, as a result of the injury.  Head CT scans, MRI reports, and EEG reports of the brain were reported as normal in April 1994, and organic brain syndrome was ruled out at that time.  Also, in the many times the Veteran sought treatment for schizophrenia and reported that he had a head injury in service (which he relates to his present symptoms), none of the medical professionals who evaluated the Veteran has ever found that the head injury had anything to do with the Veteran's current psychiatric disability. 

A March 2000 VA examiner noted that an organic brain syndrome should be considered based on the Veteran's reports of a head injury, but there is no indication that any follow-up studies were performed.  And as noted, in 1994, the CT, MRI, and EEG reports of the brain were reportedly normal.  Moreover, the STRs note that the head injury was relatively mild, as there was no loss of consciousness or further treatment noted.  The Veteran also reported on post-service records that he did not lose consciousness at the time of the head injury.  On some treatment records and at the time of the Board hearing, the Veteran indicated that he did, in fact, lose consciousness, but this is not supported by the STRs.  The Veteran additionally noted that he was referred for psychiatric evaluation in Germany and that his performance declined after the head injury.  This also is not confirmed by the STRs or service personnel records.

Continuity of the psychiatric disorder also has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his symptoms of paranoia and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the Federal Circuit held that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's emotional feelings that his father is poisoning him and symptoms such as hearing voices, in addition to other symptoms, are found to be capable of lay observation, and thus any statements regarding these symptoms constitute competent evidence.  However, as there is inconsistency in the Veteran's reports of whether or not he lost consciousness in service, his statements regarding his in-service head injury are not deemed credible.

We recognize the sincerity of the arguments advanced by the Veteran that his schizophrenia is related to his head injury during his military service.  However, the medical evidence shows that this is not so.  The Veteran was first diagnosed with schizophrenia in 1992, five years after service.  There is no symptomatology of schizophrenia shown in service or within one year thereafter.  Moreover, none of the medical evidence of record, including the many times since service when the Veteran was treated for schizophrenia and reported his head injury in service, relates the current diagnosis of schizophrenia to the his service.  Clinical studies also confirm that the Veteran does not have any organic brain syndrome due to his head injury.  

As noted above, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  Espiritu, supra.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra.  However, schizophrenia requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions as to cause or etiology.  

Because the preponderance of the evidence is against the claims for service connection for schizophrenia, the benefit-of-the-doubt doctrine is inapplicable, and the claim on this basis must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

New and material evidence has been received to reopen a service connection for schizophrenia, secondary to a head injury, and the reopened claim is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


